ICJ_050_BarcelonaTraction1962_BEL_ESP_1965-06-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER

COMPANY, LIMITED
(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 11 JUIN 1965

1965

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 11 JUNE 1965
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du xr juin 1965, C.I.]. Recueil 1965, p. 6.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 11 June 1965, I.C.]. Reports 1965, p. 6.

 

N° de vente: 994
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1965
1965 II juin 1965
IE juin
Rôle général
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Présents : Sir Percy SPENDER, Président; M. WELLINGTON Koo,
Vice-Président ; MM. WINIARSKI, BADAWI, SPIROPOULOS,
sir Gerald FITzMAURICE, MM. KORETSKY, TANAKA,
Jessup, MorEeLLi, PADILLA NERVO, FORSTER, GROS, juges ;
M. AQUARONE, Greffier adjoint.

La Cour internationale de Justice,
ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour, ‘

Rend l'ordonnance suivante :

Vu l'ordonnance du 28 juillet 1964 fixant au 1er juillet 1965 la
date d'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement espagnol;

4
7 BARCELONA TRACTION (ORDONN. DU II VI 65)

Considérant que, par lettre du 29 mai 1965 recue et enregistrée au
Greffe le 31 mai 1965, l’agent du Gouvernement espagnol a exposé
les raisons pour lesquelles son gouvernement se voit dans l’obliga-
tion de demander une prorogation de ce délai jusqu’au 31 décembre
1965 ;

Considérant que, le 31 mai 1965, copie certifiée conforme de ladite
lettre a été communiquée à l’agent du Gouvernement belge, qui a
été invité à faire connaître les vues de son gouvernement à cet
égard ;

Considérant que, par lettre du 4 juin 1965, l’agent du Gouverne-
ment belge a exposé les raisons pour lesquelles ce gouvernement
considère que l’octroi d’un délai supplémentaire est injustifié;

Considérant que, par lettre du 10 juin 1965 dont copie certifiée
conforme a été dûment communiquée à l’agent du Gouvernement
belge, l'agent du Gouvernement espagnol a déclaré qu’il était auto-
risé à donner au nom de son gouvernement l'assurance qu'il s'engage
à maintenir la date du 31 décembre 1965 comme dernier délai pour
le dépôt de son contre-mémoire,

La Cour,

s’étant ainsi renseignée auprès des Parties,

reporte au 31 décembre 1965 la date d’expiration du délai fixé
pour le dépôt du contre-mémoire du Gouvernement espagnol;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le onze juin mil neuf cent soixante-
cing, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume de Belgique et au Gouvernement de
l'Etat espagnol.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier adjoint,
(Signé) S. AQUARONE.
